DETAILED ACTION

	Applicant’s amendment after-final received on 3/23/21 has been entered. Claims 1-65, 67-72, 74-83, 86-88, and 90-97 have been canceled, and new claims 98-110 have been added. Claims 66, 73, 84-85, 89, and 98-110 are currently pending and under examination in the instant application. An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Withdrawn Rejections

The rejection of claims 90-91, 96-97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description requirement/new matter is withdrawn in view of applicant’s cancellation of these claims. 


The rejection of claims 66, and 84-86 under 35 U.S.C. 103 as being unpatentable over Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, in view of Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), is withdrawn over canceled claim 86 and further withdrawn over amended claims 66 and 84-85 in view of applicant’s amendments to the claims which now recite that the gRNA targets a sequence in exon 4 of the IL-1alpha gene. 

The rejection of claims 66, 84-85, and 92 under 35 U.S.C. 103 as being unpatentable over Horai et al. (1998) J Exp Med, Vol 187, page 1463–1475, in view of Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, and Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000 research.11243.1), is withdrawn over canceled claims 92, and further withdrawn over amended claims 66 and 84-85 in view of applicant’s amendments to the claims which now recite that the gRNA targets a sequence in exon 4 of the IL-1alpha gene. None of Horai et al., Daniels et al., and Lau et al. teach or reasonably suggest to make or gRNA comprising a crRNA sequence complementary to a target sequence in exon 4 of the IL-1alpha gene or the IL-1beta gene. 


The rejection of claims 88 and 94 under 35 U.S.C. 103 as being unpatentable over Horai et al. (1998) J Exp Med, Vol 187, page 1463–1475, in view of Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, and Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), as applied to claims 66, 84-85, and 92 above, and further in view of U.S. Patent Application Publication 2009/0291081 (2009), hereafter referred to as Hsieh et al., is withdrawn in view of applicant’s cancelation of these claims. 

				Allowed Claims

Claims 66, 73, 84-85, 89, and 98-110 are considered free of the prior art of record and allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633